Citation Nr: 1450220	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  10-25 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1974, November 1976 to June 1978, and August 1979 to June 1987.  The Veteran also had some reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  In August 2014, the Veteran filed with the Board additional private treatment records along with a waiver of agency of original jurisdiction (AOJ) review of this evidence.  See 38 C.F.R. § 20.1304(c) (2014).  


FINDING OF FACT

The most probative evidence shows that a current cervical spine disability is not related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Appropriate VCAA notice was provided in September 2008 and July 2009 letters.  

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim for service connection.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the July 2014 Board hearing, the VLJ identified the issue and the Veteran testified as to the events in service, his symptom history and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony pertinent to the claim.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time. 

As to the duty to assist, the record reflects that VA has made reasonable efforts      to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service treatment records, hearing testimony, and a VA examination report. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence    and argument to support his claim.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in       the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does     not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran contends that he suffers from a cervical spine disability as a result of a fall from a helicopter while on active duty. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records document the Veteran's reports of falling or jumping from a helicopter in 1979 or 1980.  See service treatment records dated in June 1984, November 1985, and October 1986.  However, his service treatment records, including examinations dated in October 1974, December 1976, June 1978, July 1979, May 1984, May 1986, and April 1987, are negative for a history of a cervical spine injury or complaints, treatment or diagnosis of a cervical spine disability.  In fact, at all of the above examinations it was specifically reported that his neck and spine were normal.  Likewise, when seen in February 1986, it was noted that the Veteran could touch his chin to his chest.

Following the Veteran's separation from service, he was diagnosed with a cervical spine sprain/strain in September 1997 in connection with a head trauma sustained that same day.  Similarly, January 1998 and April 1998 VA treatment records documented the Veteran's complaints and treatment for neck pain and muscle spasms following a December 1997 motor vehicle accident.  

Neither the pre-1997 treatment records nor the post-1998 treatment records contain a history of an in-service cervical spine injury, including as due to the claimed fall from a helicopter, until contemporaneous with his current claim.  In this regard, the Board notes that while the Veteran was not provided a cervical spine VA examination during the time between his 1987 separation from service and 2008 when he filed the current claim for VA benefits for a cervical spine disability, he was nonetheless afforded VA examinations in connection with other claims for VA benefits (see VA examinations dated in October 1990, November 1993, July 1996, September 1997, August 1999, December 2000, February 2003, and December 2006).  None of these examinations show the Veteran reporting a history of an in-service cervical spine injury, despite his telling the examiners about his in-service fall from a helicopter, nor was he diagnosed with a cervical spine disability.  

In September 2008, the Veteran filed the current claim for service connection for  a cervical spine disability.  In November 2008, the Veteran had a cervical spine discectomy and fusion.  Starting in 2009, medical records document the Veteran's contentions regarding having cervical spine pain since a 1980 injury-his in-service fall from a helicopter.  Subsequent medical records thereafter document the Veteran's continued complaints and treatment for cervical spine problems variously diagnosed as degenerative joint disease and spondylosis.  The record also shows the Veteran had another cervical spine surgery in January 2011.

In May 2012, the Veteran was provided a VA examination in connection with his claim for service connection for a cervical spine disability.  After a review of the record on appeal and an examination of the Veteran, that examiner opined that the appellant's cervical spine disability was less likely than not related to his military duty.  The examiner noted that the Veteran claimed that his current cervical spine disability was due to his fall from a helicopter while on active duty in 1980.  The examiner explained the appellant's post-service medical records do not document his complaints, diagnoses, or treatment for a cervical spine disability until 20 years after service, thereafter diagnosed as spondylosis.  The examiner stated that given the negative May 1984 and April 1987 in-service examinations as well as the February 1986 service treatment record that reported the claimant could touch his chin to his chest, the examiner believed the appellant had a cervical spine sprain while on active duty.  The examiner further stated that the Veteran's in-service cervical spine sprain is different than his post service spondylosis because there is no medical reasoning that would support the conclusion that his current cervical spondylosis developed from his acute, self-resolving cervical sprain while on active duty.

During the July 2014 hearing, the Veteran testified, in substance, that he injured   his cervical spine in a fall from a helicopter while on active duty and his current cervical spine disability was due to this fall.  He also testified that he received treatment for his cervical spine pain while on active duty in the form of a special pillow and pills.  He stated that when he eventually sought treatment for his cervical spine pain post-service, his doctor told him he had an old injury that required fusion of the cervical spine to prevent further problems.

Upon review of the record, the Board finds that service connection for a cervical spine disability is not warranted.  As an initial matter, the Board notes the Veteran has been diagnosed with cervical spine strain/sprain, spondylosis, and degenerative joint disease, status post cervical spine discectomy and fusion.  Thus, a current disability is established.  However, the most probative evidence is against a finding that such conditions are related to his military service.  

While the Veteran alleges he suffered a cervical spine injury when he fell/jumped from a helicopter during service, he was neither treated for a cervical spine injury nor diagnosed with a cervical spine disability at any time during service.  Moreover, his many service examinations were uniform in reporting that his neck and spine were normal.  In addition, the record is negative for competent evidence of a diagnosis of cervical spine arthritis within a year following discharge from service.

Further, the first diagnoses and treatment for a cervical spine disability was in 1997, ten years post-service.  The problems at that time were attributed to documented post-service injuries.  Additionally, prior to his filing his 2008 claim for VA benefits, his medical records, including numerous VA examinations, are negative for a history of an in-service cervical spine injury.  Most importantly, the May 2012 VA examiner found the Veteran's current cervical spine disabilities were not related to his claimed in-service injury.  Such opinion was rendered following review of the claims file   and examination of the Veteran, and provided adequate rationale for the conclusion reached.  Thus, it is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  This medical opinion is not contradicted  by any other medical opinion of record.  

The Board has considered the Veteran's assertions of injuring his neck in service with pain continuing since that time.  However, the Board finds such assertions      are of questionable reliability.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In this regard, the Board notes that the Veteran testified before the undersigned that he injured his cervical spine falling from a helicopter in 1980 while on active duty and after the injury he repeatedly sought treatment for his cervical spine problems.  However, while service treatment records document the Veteran's report of falling and/or jumping from a helicopter in either 1979 or 1980, they do not document the claimed injury or appellant's treatment for a cervical spine injury following the incident.  Moreover, despite the Veteran's contentions regarding having cervical spine problems since that time, the post-service record is negative for complaints or diagnosis of a cervical spine disability until 1997.  Similarly, the post-service record is negative for a history of the in-service cervical spine injury until after the appellant filed his current claim for VA benefits in 2008.  

Additionally, a cervical spine condition was not mentioned on his initial claim for service connection filed in July 1987, although another injury sustained in the fall was.  Subsequent claims for service connection were filed in in 1994 and 1995, but again, the cervical spine was not mentioned.  The Board finds it unlikely that the Veteran would have failed to claim service connection for a neck disability during those times had he been experiencing a cervical spine disability since service.  In short, the Board does not find the contentions of the Veteran experiencing a chronic neck disability in service and ever since service to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  


To the extent the Veteran contends that his current cervical spine disability is related to service, there is no indication that he has specialized training such that   he is competent to determine the etiology of cervical spine disabilities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In   this regard, the etiology of his cervical spine disabilities is not capable of lay observation, and requires medical testing and expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current cervical spine disabilities is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current cervical spine disabilities is not competent medical evidence.  The Board finds the opinion of the VA examiner to be of significantly greater probative weight.  

In summary, the Board finds that the most probative evidence indicates that the Veteran did not have arthritis in service or for many years thereafter, and that the current cervical spine disabilities are not related to service.  Thus, the preponderance of the probative evidence is against the claim, and service connection is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990



ORDER

Entitlement to service connection for a cervical spine disability is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


